Citation Nr: 0403095	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-15 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
on May 22, 2002.



REPRESENTATION

Appellant represented by:	Keith Snyder, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of August 2002 by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Canandaigua, New York.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The care and services rendered to the veteran at a 
private medical facility in May 2002 were not authorized in 
advance and were not for the purpose of treating an 
adjudicated service-connected disability.


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical 
expenses are not met.  38 U.S.C.A. § 1728(a) (West 2002); 
38 C.F.R. §§ 17.52, 17.54, 17.120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for payment or reimbursement of medical expenses 
for services provided at a private facility in May 2002.  He 
asserts that he was treated for respiratory problems which 
developed due to exposure to asbestos in service.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the statement of the case (SOC), 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  The basic elements for establishing entitlement to 
reimbursement of medical expenses have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  In addition, the veteran is 
represented by an attorney who is versed in the law, and 
clearly the attorney has actual knowledge of what is 
required.  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  His treatment 
records from May 2002 have been obtained.  The Board has 
reviewed the veteran's claims file as well as the medical 
administrative service file.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  The Board 
further notes that the essential facts of this case are not 
in dispute, and the resolution depends on the application of 
the law rather than on weighing of the evidence.  Under such 
circumstances, any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App 229 (2003).  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Many of the facts in this case are not in dispute.  On May 
22, 2002, the veteran developed shortness of breath and 
reported to the emergency room at the Claxton-Hepburn Medical 
Center.  He was treated and then discharged to go home.  
There is no indication that the treatment was authorized by 
the VA.

As of the date of treatment, the veteran had not established 
service connection for any disabilities.  A claim for service 
connection for asbestosis was previously denied by the Board 
in a decision of June 2002.  On June 28, 2002, the RO 
received a request from the veteran's attorney that the claim 
for service connection be reopened.  In a rating decision of 
May 27, 2003, the RO granted service connection for asbestos 
cytosis, effective from June 28, 2002.   

The veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility in May 
2002.  Generally, the admission of a veteran to a non-VA 
hospital at VA expense must be authorized in advance.  See 
38 C.F.R. § 17.54.  As was noted above, the record does not 
contain any indication that the veteran was told that the VA 
would authorize payment for this private medical treatment.

Thus, the veteran's treatment at the non-VA facility was not 
authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) and 
38 C.F.R. § 17.120 (quoted below), the VA may reimburse 
veterans for unauthorized medical expenses incurred in non-VA 
facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)  For an adjudicated service-
connected disability; 
(2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  After considering all of the evidence of 
record, however, the Board finds that the first of these 
requirements has not been met.  In this regard, the Board 
notes that the care and services rendered to the veteran were 
not for the purpose of treating an adjudicated service-
connected disability or a nonservice-connected disability 
which was aggravating a service-connected disability.  The 
Board interprets that term "adjudicated service-connected 
disability" to mean a disorder which was already service 
connected at the time treatment was rendered.  As was noted 
above, the veteran had not established service connection for 
any disorder as of the date that he received treatment.  
Also, the effective date of the grant of service connection 
which was made later does not extend back to the date of 
treatment.  The Board also notes that the veteran does not 
have any service-connected disability which is total and 
permanent.  Finally, the veteran was not participating in a 
rehabilitation program.  Thus, the facts surrounding the 
veteran's case do not fit into the statutory scheme 
established by Congress for the payment of or reimbursement 
for expenses incurred at a non-VA facility.  See Zimick, 11 
Vet. App. at 48-49.  Accordingly, the Board concludes that 
the criteria for reimbursement of unauthorized medical 
expenses are not met.

In addition, the Board find that the requirements for 
reimbursement for emergency medical treatment for a 
nonservice-connected disorder have not been met.  Under 
38 C.F.R. § 17.1002 (Substantive conditions for payment or 
reimbursement) payment or reimbursement under 38 U.S.C. 1725 
for emergency services may be made only if all of the 
following conditions are met: 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part); 
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized); 
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 
(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment); 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 
(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those 
who receive emergency treatment for a service-connected 
disability). (Authority: 38 U.S.C. 1725) 
[66 FR 36470, July 12, 2001, as amended at 68 FR 3404, Jan. 
24, 2003] 

In the present case, however, the veteran has coverage under 
a health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment.  Some of his 
treatment records contain notations showing that he has 
coverage under Medicare.  Accordingly, the Board concludes 
that the criteria for reimbursement of unauthorized medical 
expenses under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are 
not met.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  In the absence of evidence to 
establish that the veteran meets the criteria for payment or 
reimbursement of non-VA medical services, either on the basis 
of eligibility under 38 U.S.C.A. § 1728 or on the basis of 
individual authorization under 38 U.S.C.A. §§ 1703 or 1710, 
payment or reimbursement of those services is not warranted.  
The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  The benefit 
sought by the veteran is not authorized under the 
circumstances of his claim, and the claim must be denied.  


ORDER

The claim for payment or reimbursement of medical expenses 
for the cost of unauthorized medical treatment rendered at a 
private facility on May 22, 2002 is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



